Case 7:20-cr-00365-UA Document9 Filed 08/06/20 Page 1 of 1

 

EPSTEIN & WEIL LLC

ATTORNEYS AT LAW (212) 732-4888
225 Broadway LLOYD EPSTEIN
New York, NY 10007 JUDITH H. WEIL

August 6, 2020

VIA ECF and Email Jessica Hummel(@)nysd.uscourts.gov
Hon. Judith C. McCarthy

U.S. District Court, S.D.N-Y.

300 Quarropas Street

White Plains, NY 10601

Re: United States v. Duncan
Dkt. No, 20-Cr-365

Dear Judge McCarthy:

Mr. Duncan is currently scheduled to be arraigned tomorrow. This will be impossible. Mr.
Duncan was recently transferred from the MCC to the Westchester County Correctional Center. I
am informed that he is now in quarantine, and cannot appear via telephone.

In addition, I have not be able to review the indictment with Mr. Duncan. He and I had a
legal call scheduled for last week from the MCC which was canceled because of the transfer. I have
already made arrangements to speak to Mr. Duncan once his quarantine ends, but this will probably
not take place until at least the middle of next week,

I will be on vacation from August 12" through August 17". I ask that the arraignment be
rescheduled for anytime from August 19" to August 21°.

Please feel free to have your Chambers call me if you have any questions.

 

Sincerely,
“Ben ein
loyd Epstein
LE:pe SO ORDERED:
Application granted, The arraignment scheduled for August 7,
cc. AUSA Jeffrey Coffman 2020 is adjourned sine die, The parties are directed to contact
(Via ECF and Email) Judge Smith's Chambers to reschedule the arraignment during

the week of August 17th.

Mtr. Terry Leon Duncan ; a
OMitta ep ; fii Can . > sa2009

JUDITH C. McCARTHY oA
United States Magistrate Judge

 

 

 

 
